DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (1) based on a shear-lag model, establishing an axial stress distribution equation of a fiber, an axial stress distribution equation of a matrix and a shear stress axial distribution equation of the fiber/matrix interface for the woven ceramic-matrix composite with the matrix cracking and with high-temperature debonding and oxidation at the fiber/matrix interface; (2) according to an interface debonding criterion of fracture mechanics, establishing a debonding length equation of the fiber/matrix interface by using the shear stress distribution equation of the fiber/matrix interface obtained in the step (1) and the length of an oxidation region at the fiber/matrix interface; (3) according to the interface debonding criterion of fracture mechanics, a fiber/matrix interface slip mechanism, and the debonding length equation of the fiber/matrix interface obtained in the step (2), establishing an unloading counter slip length equation; (4) according to the interface debonding criterion of fracture mechanics, the fiber/matrix interface slip mechanism, the debonding length equation of the fiber/matrix interface obtained in the step (2), and the unloading counter slip  establishing a reloading new slip length equation of the fiber/matrix interface; (5) according to a micro-stress field of a damage region in the woven ceramic-matrix composite, the debonding length equation of the fiber/matrix interface obtained in the step (2), and the unloading counter slip length equation obtained in the step (3), in combination with a global load sharing criterion, establishing an unloading stress-strain equation; according to the micro-stress field of the damage region in the woven ceramic-matrix composite, the debonding length equation of the fiber/matrix interface obtained in the step (2), the unloading counter slip length equation obtained in the step (3), and the reloading new slip length equation of the fiber/matrix interface obtained in the step (4), in combination with the global load sharing criterion, establishing a reloading stress-strain equation; and (6) according to the unloading stress-strain equation and the reloading stress-strain equation obtained in the step (5), establishing a fatigue hysteresis dissipated energy equation, to predict the high-temperature fatigue shear stress in the fiber/matrix interface of the woven ceramic-matrix composite under a different cycle number.  The identified abstract idea falls within the mathematical grouping, as the specification lays out the mathematical approach taken by the claimed method.  This judicial exception is not integrated into a practical application because a fiber interface of a woven ceramic matrix, a fiber, an oxidation region, and a damage region merely link the abstract idea to a field of use.  The claim is directed towards the abstract idea as the additional elements fail to meaningfully limit the claim as they do not require any particular application of the recited equations to the additional element. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the fiber interface of a woven ceramic matrix, a fiber, an oxidation region, and a damage region merely link the abstract idea to a technology without implementing the abstract idea to a practical application.  These additional elements are not bettered by the mathematical operations 

Claims 2-12 further defines the abstract idea without providing significantly more or integrating the abstract idea into a practical application.  Further, the variables recited in claims 2-12 merely link the abstract idea to a field of use without providing significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li Longbiao (Modeling first matrix cracking stress of fiber-reinforced ceramic-matrix composites considering fiber fracture).
B.K. Ahn (Strain and hysteresis by stochastic matrix cracking in ceramic matrix composites).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853